Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group 2, with species directed to claims 1-4 in the reply filed on 04/21/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
This application is in condition for allowance except for the presence of claims 5-10 directed to species non-elected without traverse.  Accordingly, claims 5-10 have been cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David Klein on 6/8/2021.

The application has been amended as follows: 


5. (Cancelled) 

6. (Cancelled) 



8. (Cancelled) 

9. (Cancelled) 

10. (Cancelled) 

Reasons for Allowance
Claims 1-4 are allowed.
The following is an examiner’s statement of reasons for allowance: there is no prior art alone or in combination that discloses or teaches the applicant’s claimed invention, including, and in combination with other recited limitations, related to method for making a cutting mat assembly, specifically each mat including a first slot or a first handle formed to a second side thereof, a step of forming an inner piece located between the two mats, a second slot or a second handle formed to each of two opposite ends of the inner piece, the first handles of the two mats respectively extending through 
The prior art Chen (US Pub. No. 2011/0104425) teaches a folding cutting mat (Figures 3-10) comprising mats (elements 20), a connection piece (element 30), and an inner piece (element 40). However, the prior art does not disclose that each mat includes a first slot or a first handle formed to a second side thereof, a step of forming an inner piece located between the two mats, a second slot or a second handle formed to each of two opposite ends of the inner piece, the first handles of the two mats respectively extending through the two second slots of the inner piece, or the two second handles of the inner piece respectively extending through the two first slots such that the two mats are located corresponding to one face of the inner piece.
The prior art Kegley (US Patent No. 5,501,441) teaches a folding cutting mat (Figures 1-2) comprising a mat (element 1) and a plurality of handles (element 4). However, the prior art does not disclose a step of forming an inner piece located between the two mats, a second slot or a second handle formed to each of two opposite ends of the inner piece, the first handles of the two mats respectively extending through the two second slots of the inner piece, or the two second handles of the inner piece respectively extending through the two first slots such that the two mats are located corresponding to one face of the inner piece.
The prior art Chen (US Patent No. 6,742,429) teaches a cutting board (Figures 1-5) comprising mats (elements 10) and an inner piece (element 30). However, the prior art does not disclose that each mat includes a first slot or a first handle formed to a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERTO SAENZ whose telephone number is (313)446-6610.  The examiner can normally be reached on Monday-Friday 7:30-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.S./Examiner, Art Unit 3723                                                                                                                                                                                                        06/09/2021


/MICHAEL D JENNINGS/Primary Examiner, Art Unit 3723